Title: To Thomas Jefferson from David Austin, 17 June 1801
From: Austin, David
To: Jefferson, Thomas


               
                  Washington June 17th 1801.
               
               Lest the President should judge that a proceeding in the pacific design, solely, on his own judgment might leave him destitute of counsel in moments when it might be needful, it may be understood, that the undersigned is about to settle in this district: he is to preach at George Town, for Mr. Balch, next Lord’s day, and the succeeding sabbath at the Presbyterian Meeting House, in the City: and is invited to continue his labors, there. He hopes to bring the different denominations of professing Christians, in the City, to a more united concurrence in the general principles of Christian unity, & eventually to cause a general assemblage at the City Hotel; which is worth more, for a place of worship, than for any other use.
               These things accomplished advice upon the pacific principles, would always be found at hand: And a general concurrence in the administration, would ever be inculcated as among the foremost duties of benevolent exertion.
               […]nd, the administration would find an unexpected aid in the unity of the people; and a consequent staying of the waves of political revolution throughout the land.
               The President’s situation in Virginia is preeminent: his political situation is more lofty: and the crown of the total scene is found, in the measures now to be adopted.
               With apology, for frequent intrusion, subscribe, with all due esteem
               
                  D. A.
               
             